The parties having stipulated in writing that this ease may be disposed of by a court of four, the decision is as follows: Decree of the Surrogate’s Court of Kings county modified by eliminating that part thereof which surcharges Gussie Grossbard with the amount of overpayment for the completion of the Beverly Road residence for items not ordered during the life of the testator, amounting to the sum of $5,441.61, and with the amount of overpayment for the satisfaction of the mortgage covering the property, amounting to the sum of $5,886.40; and, as so modified, affirmed, without costs. Disbursements for printing are to be paid out of the estate. We are of opinion that the provision directing that the residence be completed and freed from liens was part of the specific devise, and, therefore, not subject to abatement. Findings inconsistent with this decision are reversed, and new findings will be made. Kelly, P. J., Manning, Young and Hagarty, JJ., concur. Settle order on notice.